           Case 1:20-cv-03703-RA Document 30
                                          29 Filed 12/11/20
                                                   12/10/20 Page 1 of 2




December 10, 2020
VIA ECF ONLY
Hon. Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square, Room 2203
New York, New York 10007
        Re: Allstar Marketing Group, LLC, et al. v. Ryan Andersen d/b/a As Seen on TV &
           Beyond d/b/a As Seen on TV Pros d/b/a www.asseenontvpros.com
           Civil Action No. 1:20-cv-03703-RA
           JOINT STATUS LETTER & LETTER MOTION FOR ADJOURNMENT
Dear Judge Abrams,
        In accordance with the Case Management Plan and Scheduling Order (Docket Entry No.
27), and Your Honor’s Individual Rules & Practices in Civil Cases (specifically Rule 1 (D)), the
parties to the above-referenced action, Plaintiff Allstar Marketing Group, LLC, Plaintiff
Ideavillage Products Corp., Plaintiff Telebrands Corp. d/b/a BulbHead, Defendant Ryan
Andersen d/b/a As Seen On TV & Beyond d/b/a As Seen On TV Pros d/b/a
www.asseenontvpros.com and Defendant As Seen on TV Pros d/b/a www.asseenontvpros.com
(collectively, the “Parties”) are hereby submitting the instant joint letter regarding the status of
this case, and to request an adjournment sine die of the post discovery conference, scheduled for
December 18, 2020 at 11:30 AM. The Parties have recently reached a settlement in principle,
and are in the process of negotiating the terms of a formal written settlement agreement. The
Parties anticipate that such a settlement agreement should be finalized in due course, and once
certain conditions precedent have been met, a stipulation of dismissal will be filed with the Court
within the next sixty (60) days. This is the Parties’ first request for any adjournment,1 and all
Parties consent to the request made herein.
        We thank the Court for its time and consideration.
                                                  Respectfully submitted,
                                                  EPSTEIN DRANGEL LLP
                                                  BY: S/ Kerry B. Brownlee
                                                  Kerry B. Brownlee (KB 0823)

1
 Defendants requested an extension of time to answer the Complaint, which was granted by the Court (see Docket
Entry Nos. 21-22).
         Case 1:20-cv-03703-RA Document 30
                                        29 Filed 12/11/20
                                                 12/10/20 Page 2 of 2
Hon. Ronnie Abrams
December 10, 2020
Page 2

                                               kbrownlee@ipcounselors.com
                                               Jason M. Drangel (JD 7204)
                                               jdrangel@ipcounselors.com
                                               Ashly E. Sands (AS 7715)
                                               asands@ipcounselors.com
                                               60 East 42nd Street, Suite 2520
                                               New York, NY 10165
                                               Telephone: (212) 292-5390
                                               Facsimile: (212) 292-5391
                                               Attorneys for Plaintiffs

                                               WANG, GAO & ASSOCIATES, P.C.

                                               BY: S/ Heng Wang
                                               Heng Wang
                                               heng.wang@wanggaolaw.com
                                               36 Bridge Street
                                               Metuchen, NJ 08840
                                               Telephone: (732) 767-3020
                                               Facsimile: (732) 352-1419
                                               Attorneys for Defendants




  Application granted. The post-discovery conference, currently scheduled for December 18, 2020, is hereby adjourned
  sine die. If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the
  agreement must be placed on the public record and “so ordered” by the Court. See Hendrickson v. United States, 791
  F.3d 354, 358 (2d Cir. 2015).
  SO ORDERED.
  __________________
  Ronnie Abrams, U.S.D.J.
  December 11, 2020
